01/22/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                    Supreme Court No. DA 20-0065
                                                                                   Case Number: DA 20-0065




ANIMALS OF MONTANA, INC., TROY HYDE,
PERMIT HOLDER,

             Petitioner and Appellant,

      v.

STATE OF MONTANA, DEPARTMENT OF
FISH, WILDLIFE, AND PARKS,

             Respondent and Appellee.



                            GRANT OF EXTENSION


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until January 22, 2021 to prepare, file and serve the

Appellant’s reply brief.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            January 22 2021